Title: To James Madison from James Monroe, 17 May 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond May 17. 1801.
I found on my return from Albemarle the day before yesterday yours of the 6th. wh. had arrived in my absence. Mrs. M. who recd. it forwarded immediately to Callendar that which was enclosed to him, very properly concluding it was more important he shod. receive it without delay, than that I shod. previously peruse it. As I do not know precisely the contents of yr. letter to him, I can make no comment on it. The fine had been paid, by means whereof Callendar obtained his enlargment. In that state the remission by the President found the case, and the Marshall who had recd. the fine and who at first looked out for Callendar to restore it, afterwards on reflection declined doing so. It was understood that he had written to Mr. Lincoln for instruction how to act and was then disposed to repay the money if order’d so to do. But it was afterwards reported that he had changed his mind in that respect also, and had resolved not to pay it to him even in obedience to orders. This latter information I recd. thro’ a channel wh. left no doubt of its truth. I communicated it to Captn. Jarvis when here with a request he wod. make it known to the President, and I suggested at the time an idea that it might be better to let the affr. have its course than for the Executive to have collision with a marshall who might be gratified with an opportunity to thwart its views, under existing circumstances, especially in a case in wh. his sensibility must have been excited. Since my return I have heard nothing further of the affair, either respecting its state here or elsewhere, other than what is contained in yr. letter. The fine was paid to the Marshall, by subscription, and when it was heard that the money was with-held from Callendar as above, some of the same pe⟨r⟩sons who had contributed to raise that sum, were willing to contribute to raise a like sum a second time, which shod. be paid to him in satisfaction of his claim on it by virtue of the remission by the President. Those persons were willing to incur that charge rather than that a man who had been a victim to the principles avowed by the State shod. have any cause of complaint, or the Executive be engaged in collision with the Marshall on a point connected with it, but which involved a question of a different nature. With this view 30. dolrs. were actually paid to Callendar, tho’ he understood the advance in the light of a loan only.
The letter from Mr. Skipwith was enclosed to you by the post. I suspect it was opened by Mr. Lincoln, as I think Mr. Jefferson informed me he had recd a letter of that kind, from Mr. Skipwith, addressed to some other person, that is, not to him. It intimated his & Mr. Barlows willingness to serve in France. The President misunderstood a communication wh. I made of what wod. be acceptable to Mr. Ervine. He had taken up an idea he wod. accept a consulate to Edinburg or Glasgow but I had no reason to believe he had any such wish. I intimated he wished some diplomatick employment, secryship of legation to Paris, or London or office of Consul general to London: Tho I presume if no one was appointed consul genl., he wod. accept the consulship to London. I hope yr. health will be soon reestablished and that we shall meet sometime in the summer in Albemarle. Sincerely I am yours
 

   
   RC (ViU). Signature clipped; docketed by JM.


